DETAILED ACTION
Claim Status
	Applicant’s amendment filed February 14, 2022 has been entered. Claims 6-7, 12 and 14-15 have been cancelled. Claims 21-22 have been newly entered. Claims 1-11, 13 and 16-22 are pending. Claims 21-22 are withdrawn. Claims 1-5, 8-11, 13 and 16-20 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions of claim 1 and claim 21 are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method can be used to make a materially different product, such as a composition with unmodified RNA.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections - withdrawn
Objection to claim 16 is withdrawn in view of Applicant’s amendment to recite "pseudouridine".  

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claim 10 to delete “delivery vehicle”.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is maintained.
Claim 20 recites introducing an effective amount of the composition of claim 1 to mammalian cells, which include a cmRNA, a non-viral delivery vehicle and a scaffold. It is unclear how a scaffold can be introduced to a mammalian cell, since a scaffold is designed for cells to grow within the scaffold. It is unclear how something bigger than a cell can be introduced into a cell.
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the amendment overcomes the rejection. However, as indicated, the claim is still indefinite.

Claim Rejections - 35 USC § 112 – new rejection
Claims 1-5, 8-11, 13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 1.
Claim 1 (claims 2-5, 8-11, 13 and 16-20 dependent therefrom) recites “a composition comprising chemically modified RNA”, and also recites “wherein the composition comprises sequences that encode at least one protein”. It is unclear if the recited sequences are the sequences of the chemically modified RNA, or if the composition comprises additional sequences that are not those of the chemically modified RNA. Accordingly, the claims are indefinite.

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment and arguments
Rejection of claims 1-9, 11-13 and 16-19 under 35 U.S.C. 103 as being unpatentable over Elangovan et al. (The enhancement of bone regeneration by gene activated matrix encoding for platelet derived growth factor; Biomaterials; Vol. 35, pp. 737-747, available online October 22, 2013, provided in an IDS) in view of Bancel et al. (US 2013/0259923 A1, published October 3, 2013, earliest US effective filing date April 2, 2012, provided in an IDS) is withdrawn in view of Applicant’s cancelation of claims 6-7, 12 and 14-15, as well as the affidavit and evidence showing unexpected results in using chemically modified RNA instead of plasmid DNA.

Rejection of claims 1-9 and 11-19 under 35 U.S.C. 103 as being unpatentable over Elangovan et al. in view of Bancel et al. as applied to claims 1-9, 11-13 and 16-19 above, and further in view of Liu et al. (Design and Development of Three Dimensional Scaffolds For Tissue Engineering; Trans IChemE, Part A, Chemical Engineering Research and Design, 2007, 85(A7): 1051–1064) is withdrawn in view of Applicant’s cancelation of claims 6-7, 12 and 14-15, as well as the affidavit and evidence showing unexpected results in using chemically modified RNA instead of plasmid DNA.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11, 13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,335,498 B2. This rejection is maintained but has been modified to address Applicant’s amendment canceling claims 6-7, 12 and 14-15. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-5, 8-11, 13 and 16-20 of the instant application is also encompassed by claims 1-17 of U.S. Patent No. 10,335,498 B2, including a composition comprising a chemically modified RNA (cmRNA) complexed with a non-viral delivery vehicle and a biocompatible, bioresorbable scaffold. 

Claims 1-5, 8-11, 13 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13, 15, 20, 21 and 24 of copending Application No. 17/260,754. This rejection is maintained but has been modified to address Applicant’s amendment canceling claims 6-7, 12 and 14-15. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-5, 8-11, 13 and 17-20 of the instant application is also encompassed by claims 1-7, 13, 15, 20, 21 and 24 of copending Application No. 17/260,754, including a composition comprising a chemically modified RNA (cmRNA) complexed with a non-viral delivery vehicle and a biocompatible, bioresorbable scaffold.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant has not addressed the outstanding double patenting rejections of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636